DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 1/18/2022 and 7/26/2021 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-32, 34, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2013/0108227 A1 to Conner (hereinafter “Conner”).
	Regarding claim 31, Conner discloses an assembly enclosure (42 in Fig. 4) for breaking out a hybrid trunk cable comprising: a hybrid trunk cable (16 in Fig. 2A; see also paragraph [0026]) comprising a plurality of power conductors (28 in Figs. 2A & 3) and a plurality of optical fibers (26 in Figs. 2A & 3); a housing defining a cavity configured to house at least a portion of the hybrid trunk cable (e.g. Fig. 2A), the housing comprising: a back surface (82 in Fig. 4) configured to mount to a mounting surface (i.e. mounted to an antenna as shown in Fig. 1); a front surface opposite the back surface (i.e. surfaces 44+52 make up the front surface as [AltContent: oval]of opposed end surfaces and configured to route the hybrid trunk cable into the cavity of the housing.
[AltContent: arrow][AltContent: textbox (Side surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (End surfaces)][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    813
    514
    media_image1.png
    Greyscale




[AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Oblique sections)][AltContent: arrow][AltContent: textbox (Middle section)][AltContent: oval]
    PNG
    media_image2.png
    460
    252
    media_image2.png
    Greyscale

	Regarding claim 34, Conner discloses that the plurality of connectors are offset from the cable receiver (i.e. Fig. 5 shows that the connectors are NOT aligned with the cable receiver), and at least a portion of the pair of one or more side surfaces taper inward towards the end surface (i.e. Fig. 5 clearly shows that the side surfaces are not straight, and they taper towards the bottom end surface) having the cable receiver and within the offset of the plurality of connectors.

.
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner.
	Conner discloses the assembly enclosure of claim 31, as already discussed above. Conner also discloses the plurality of connectors arranged on the housing in a plurality of rows. However, it does not explicitly disclose that each of the rows has three connectors as claimed in the present application. On the other hand, having three connectors per row in a fiber optic distribution enclosure is well known and common in the art. The number of connectors arranged per each row may be changed per general knowledge available to one of ordinary skill in the art, depending on the specific connection and bandwidth requirements of specific fiber optic deployment. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Conner to have three connectors per each row, in the manner currently claimed in the present application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13-16 of U.S. Patent No. 9,742,176 B2 (hereinafter “the ‘176 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim of the present application is an obvious variation of the patented claims of the ‘176 patent. 
Specifically, the ‘176 patent claims an assembly enclosure for breaking out a hybrid trunk cable having a plurality of power conductors and a plurality of optical fibers (col. 9, ll. 23-24), wherein the assembly enclosure comprises: a base having a generally flat surface adapted for mounting to a mounting surface (col. 10, ll. 1-2); a shell mounted to the base to form a cavity configured to house at least a portion of the hybrid trunk cable (col. 10, ll. 3-6, 9-14), wherein the shell comprises: a front wall; a pair of side walls extending from opposite sides of the front wall, and a pair of opposed end walls (col. 10, ll. 3-6); a plurality of connectors mounted on the shell and adapted to couple to the plurality of power conductors and the plurality of optical fibers of the hybrid trunk cable (col. 10, ll. 7-8), wherein at least some of the plurality of connectors are disposed on the front wall (col. 10, ll. 17-19); wherein the front wall is substantially parallel to the base and the pair of side walls are oblique relative to the front wall, and wherein at least some of the plurality of connectors are disposed on each of the pair of side walls (col. 10, ll. 22-23).

However, the ‘176 patent does not explicitly claim a cable receiver extending from one of the pair of end walls, in the manner claimed in the present application. On the other hand, a cable .

Allowable Subject Matter
Claims 19-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As discussed above, an assembly enclosure for breaking out a portion of a hybrid trunk cable comprising a housing and plurality of hybrid connectors mounted on side or front surfaces of the housing is known in the art. However, none of the prior art fairly teaches or suggests such assembly enclosure wherein the hybrid connectors of the left column facing at least partially in a leftward direction and the hybrid connectors of the right column facing at least partially in a rightward direction; the enclosure including a tapered portion positioned between the hybrid connector connection region and the bottom end of the enclosure, the tapered portion having a tapered configuration that gradually decreases the width of the enclosure as the tapered portion extends in a direction from the hybrid connector connection region toward the bottom end of the enclosure, wherein the width of the enclosure at the bottom end is reduced as compared to at the top end, and wherein the width of the enclosure is greater at the hybrid connector connection region as compared to at the bottom end; and wherein the hybrid cable enters the enclosure .

Claim 33, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: as discussed above, an assembly enclosure for breaking out a portion of a hybrid trunk cable comprising a housing and plurality of hybrid connectors mounted on side or front surfaces of the housing is known in the art. However, none of the prior art fairly teaches or suggests such assembly enclosure wherein each of the pair of one or more side surfaces of the housing comprise a first side surface substantially orthogonal to the back surface of the housing and a second side surface disposed between the first side surface and the front surface, and wherein the plurality of connectors are disposed on the second side surfaces and the front surface, in the manner claimed in claim 33; or wherein the pair of side walls of the housing are disposed about 90 degrees relative to the base, wherein the front wall comprises a middle section disposed between two oblique sections, wherein each of the two oblique sections extend from a corresponding side wall of the pair of side walls, and wherein at least some of the plurality of connectors are disposed on the middle section and at least some of the plurality of connectors are disposed on each of the two oblique sections, as claimed in claim 37 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874